Citation Nr: 1818043	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-21 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 40 percent for residuals, shell fragment wound, left thigh, damage to muscle group (MG) XIV with RFB.

4.  Entitlement to a rating in excess of 30 percent for residuals, shell fragment wound, right lower leg and damage to MG X and XII with RFB.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2011 rating decision, by the Waco, Texas, Regional Office (RO), which granted service connection for PTSD and assigned a 30 percent disability rating, effective July 19, 2010.  However, that rating action denied the Veteran's claims of entitlement to service connection for tinnitus, entitlement to a rating in excess of 30 percent for residuals, shell fragment wound, left thigh, damage to MG XIV with RFB, entitlement to a rating in excess of 20 percent for residuals, shell fragment wound, right lower leg and damage to MG X and XII with RFB, and entitlement to a TDIU.  He perfected a timely appeal to that decision. 

In a January 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted the Veteran an increased rating for residuals, SFW left thigh damage to MG XIV with RFB from 30 percent to 40 percent, effective May 27, 2010.  The AOJ also granted an increased rating for residuals, SFW right lower leg damage muscle group X and XII with RFB from 20 percent to 30 percent, effective May 27, 2010.  Additionally, the AOJ increased the Veteran's rating for PTSD from 30 percent to 70 percent, effective July 19, 2010.  As these were not withdrawn by the Veteran, the issues remain before the Board as reflected on the title page. 

In an April 2017 rating decision, the AOJ granted entitlement to a TDIU, effective May 18, 2010.  As the benefit sought has been granted for the entire period on appeal, the issue is no longer before the Board. 

The Veteran has appointed the Tennessee Department of Veterans Services as his representative.  See February 2016 VA Form 21-22.  Thus, the Board recognizes the Tennessee Department of Veterans Services as the Veteran's representative as reflected on the title page.  The Board is concerned that certain correspondence continued to be mailed to the Veteran's old representative, rather than the new one.  However, as one claim is being granted in full herein, and the remainder remanded, the Board finds no prejudice in proceeding at this time.

This appeal was remanded in February 2016 for development and has been returned to the Board for appellate review. 

The issues of entitlement to increased ratings for PTSD; residuals, shell fragment wound, left thigh, damage to muscle group (MG) XIV with RFB; and residuals, shell fragment wound, right lower leg and damage to MG X and XII with RFB are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus was caused by his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for the tinnitus disability are met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a); see also 38 C.F.R. § 3.303(d) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service).  

To establish service connection, the record must contain competent evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C.
§ 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation").

To prevail, a claimant need only demonstrate that there is an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Thus, to deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  Id.   

Analysis

The Veteran filed a July 2010 claim for service connection for tinnitus and contends his tinnitus is a result of active duty. 

The Board notes that a Veteran is competent to identify tinnitus by its observable manifestations, as such condition is readily observable and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the first element of service connection, current disability, is satisfied.  

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Veteran had a military occupational specialty (MOS) as a rifleman and was in receipt of the Purple Heart Medal and Combat Action Ribbon.  See Form DD 214.  Moreover, he is currently service-connected for hearing loss.  Therefore, in-service acoustic trauma is conceded.

Regarding the third element of service connection, nexus, the question presented is whether there is a relationship between the Veteran's current tinnitus and his military service.  The record includes an opinion from the August 2010 VA audiology examiner opined that the Veteran's tinnitus is less likely than not related to military service.  The examiner explained that the claims file did not reveal documented complaints of tinnitus and he reported that his subjective onset of tinnitus was two years ago which was 40 years subsequent to military service.

However, the Board notes that in a July 2014 Correspondence, the Veteran explained that he has had tinnitus since Vietnam and reported to the VA examiner that the ringing in his ears had worsened over the ears, but the examiner misunderstood him.  See July 2014 Correspondence.  Throughout the appeal period, the Veteran has maintained his tinnitus has been wrongly diagnosed since he has had it for over 40 years to the point that he experiences constant headaches requiring him to take daily medication.  See October 2011 Statement in Support of Claim.  As a layperson, he is competent to report the onset and continuity of his current symptomatology as tinnitus is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Affording the Veteran the benefit of reasonable doubt, the Board finds that the Veteran is credible with respect to this contention.   

After a review of the evidence of record as a whole, and in light of the foregoing, the Board finds that the Veteran was exposed to acoustic trauma while in service and that he currently has tinnitus.  Additionally, the Board finds that the Veteran has experienced tinnitus since his military service.  Thus, the medical and lay evidence for and against the claim is at least in equipoise.  Accordingly, the benefit of reasonable doubt rule applies, and service connection for tinnitus is warranted.  See 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for tinnitus is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

The Board notes that since the June 2014 supplemental statement of the case (SSOC), additional evidence relevant to the claims for increased ratings for PTSD; residuals, SFW left thigh damage to MG XIV with RFB; and residuals, SFW right lower leg damage to MG X and XII with RFB have been associated with the record, including CAPRI records, May 2016 VA knee and lower leg examination reports and a June 2016 VA PTSD examination report.  However, a subsequent SSOC has not been provided to the Veteran on these issues. 

Although a January 2017 rating decision granted the Veteran an increased rating for residuals, SFW left thigh damage to MG XIV with RFB from 30 percent to 40 percent, effective May 27, 2010; granted an increased rating for residuals, SFW right lower leg damage to MG X and XII with RFB from 20 percent to 30 percent, effective May 27, 2010; and granted an increased rating for PTSD from 30 percent to 70 percent, effective July 19, 2010; however these were not grants of full benefits and the Veteran did not waive AOJ review of the additional relevant evidence.  As such, a remand is warranted in order to provide the Veteran with a SSOC.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claims for increased ratings for PTSD; residuals, SFW left thigh damage to MG XIV with RFB; and residuals, SFW right lower leg damage to MG X and XII with RFB.  If the determination of any is less than fully favorable, the Veteran and his representative must be furnished with a SSOC and given an opportunity to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


